DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed June 28, 2022 has been entered. Claims 36, 38-40, 55, 60, 69-70, and 84-85 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 36, 38-40, 55, 60, 69-70, and 84-85 are rejected under 35 U.S.C. 103 as being unpatentable over Steinke (US 2008/0262489 A1) (hereinafter – Steinke) in view of Merritt et al. (US 2016/0157787 A1) (hereinafter – Merritt).



Regarding claims 36, 69 and 70, Steinke discloses A method of operating a medical device for diagnosis and/or treatment of a lesion of an animal, the medical device comprising an invasive probe to be inserted into the animal and removed from the animal following diagnosis and/or treatment of the lesion, the method comprising (Abstract and entire document, para. [0088] – [0089], [128] – [0140], fig. 3 and 16-22):
generating, with the invasive probe of the medical device while the invasive probe is disposed within the animal, a digital signal indicating an impedance spectrum of a plurality of biological materials of the lesion measured by the invasive probe at a plurality of locations of the lesion (Para. [0128], “An additional method to physically target eccentric disease in a radial manner is to apply bipolar energy selectively to specific electrodes 306 so as to direct energy through the targeted tissue, as can be understood with reference to FIG. 17B. In some embodiments, radial and longitudinal physical targeting may be effected by selective activation of electrodes distributed both radially and longitudinally on an expandable body 310, as illustrated in FIG. 17C.” See also FIG. 18-23),
wherein generating the digital signal comprises operating the invasive probe to apply an electrical signal at a plurality of frequencies and operating a plurality of sensors of the invasive probe to measure impedance of the plurality of biological materials of the lesion (Para. [0128], “An additional method to physically target eccentric disease in a radial manner is to apply bipolar energy selectively to specific electrodes 306 so as to direct energy through the targeted tissue, as can be understood with reference to FIG. 17B. In some embodiments, radial and longitudinal physical targeting may be effected by selective activation of electrodes distributed both radially and longitudinally on an expandable body 310, as illustrated in FIG. 17C.” See also FIG. 18-23);
determining, using at least one processor of the medical device and based at least in part on an analysis of the digital signal indicating the impedance spectrum of the plurality of biological materials of the lesion, one or more treatment recommendations for a manner in which to treat the lesion (Para. [0135], “An energy Control arrangement is schematically illustrated in FIG. 22. In general, impedance and physical tissue characteristics may be utilized to set the output or treatment parameters. Geometry and tissue type may be determined as described herein using IVUS or other similar detector techniques. Electrode impedance measurements from multiple electrodes may be taken. An algorithm of the system processor may choose a correct initial dosage, initial settings and/or range output.”),
and based at least part on an evaluation of the digital signal indicating the impedance spectrum of the plurality of biological materials of the lesion (Para. [0135], “An energy Control arrangement is schematically illustrated in FIG. 22. In general, impedance and physical tissue characteristics may be utilized to set the output or treatment parameters. Geometry and tissue type may be determined as described herein using IVUS or other similar detector techniques. Electrode impedance measurements from multiple electrodes may be taken. An algorithm of the system processor may choose a correct initial dosage, initial settings and/or range output.”),
Steinke fails to disclose wherein determining the one or more treatment recommendations comprises selecting, from among a plurality of medical devices that may be used to treat lesions one or more medical devices to recommend for treatment of the lesion; and
outputting the one or more treatment recommendations for presentation to a user via a user interface.
However, in the same field of endeavor, Merritt teaches wherein determining the one or more treatment recommendations comprises selecting, from among a plurality of medical devices that may be used to treat lesions one or more medical devices to recommend for treatment of the lesion (Para. [0047], “The computing device 172 can compile a plurality of stent options based on the inventory database 190 and provide a selection menu to the clinician. The computing device 172 can provide automatically recommend a particular stent (e.g., a stent from a particular manufacturer, with a particular length, diameter, and/or material) based on the PCI planning conducted using the graphical user interface.”); and
outputting the one or more treatment recommendations for presentation to a user via a user interface (Para. [0047], “The computing device 172 can compile a plurality of stent options based on the inventory database 190 and provide a selection menu to the clinician. The computing device 172 can provide automatically recommend a particular stent (e.g., a stent from a particular manufacturer, with a particular length, diameter, and/or material) based on the PCI planning conducted using the graphical user interface.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Steinke to include a device recommendation as taught by Merritt in order to provide better diagnosis and treatment (Para. [0004], “Accordingly, there remains a need for improved devices, systems, and methods for assessing the severity of a blockage in a vessel and, in particular, a stenosis in a blood vessel. Moreover, there remains a need for improved devices, systems, and methods of automatically mapping vessel systems, identifying potential lesions in the vessel system, and classifying the identified lesions in a user friendly manner.”).
Regarding claim 38, Steinke and Merritt teach The method of claim 36, Steinke further discloses wherein: the lesion is a lesion of a duct of the animal, and the duct of the animal is vasculature of the animal (Para. [0128], “As can be understood with reference to FIG. 17A-17C, physical targeting of eccentric disease can be accomplished by positioning of electrodes by moving longitudinally in vessel until positioned in the vicinity of targeted tissue. As schematically illustrated in FIG. 17A, axial movement of a distal end of probe in the form of a catheter 302 within a body lumen 304 allows different axial portions of the lumen wall to be targeted for analysis and treatment.”); and
generating the digital signal while the invasive probe is disposed within the animal comprises generating the digital signal while the invasive probe is disposed within the vasculature of the animal (Para. [0128], “As can be understood with reference to FIG. 17A-17C, physical targeting of eccentric disease can be accomplished by positioning of electrodes by moving longitudinally in vessel until positioned in the vicinity of targeted tissue. As schematically illustrated in FIG. 17A, axial movement of a distal end of probe in the form of a catheter 302 within a body lumen 304 allows different axial portions of the lumen wall to be targeted for analysis and treatment.”).
Regarding claim 39, Steinke and Merritt teach The method of claim 36, Steinke further discloses wherein operating the plurality of sensors of the invasive probe to measure the impedance of the lesion comprises operating the plurality of sensors to measure, with each sensor, an impedance spectrum of a biological material, of the plurality of biological materials of the lesion, contacting the sensor (Para. [0128], “An additional method to physically target eccentric disease in a radial manner is to apply bipolar energy selectively to specific electrodes 306 so as to direct energy through the targeted tissue, as can be understood with reference to FIG. 17B. In some embodiments, radial and longitudinal physical targeting may be effected by selective activation of electrodes distributed both radially and longitudinally on an expandable body 310, as illustrated in FIG. 17C.” See also FIG. 18-23).
Regarding claim 40, Steinke and Merritt teach The method of claim 39, Steinke further discloses further comprising: identifying, based on the digital signal indicating the impedance spectrum at the plurality of locations, the plurality of biological materials present in the lesion (Para. [0128], “An additional method to physically target eccentric disease in a radial manner is to apply bipolar energy selectively to specific electrodes 306 so as to direct energy through the targeted tissue, as can be understood with reference to FIG. 17B. In some embodiments, radial and longitudinal physical targeting may be effected by selective activation of electrodes distributed both radially and longitudinally on an expandable body 310, as illustrated in FIG. 17C.” See also FIG. 18-23).
Regarding claim 55, Steinke and Merritt teach The method of claim 36, Steinke further discloses wherein determining the one or more treatment recommendations based on the analysis of the digital signal and/or the identity of the lesion comprises identifying, from a set of different treatment options and based on the analysis, a treatment option to recommend for treatment of the lesion (Para. [0135], “An energy Control arrangement is schematically illustrated in FIG. 22. In general, impedance and physical tissue characteristics may be utilized to set the output or treatment parameters. Geometry and tissue type may be determined as described herein using IVUS or other similar detector techniques. Electrode impedance measurements from multiple electrodes may be taken. An algorithm of the system processor may choose a correct initial dosage, initial settings and/or range output.”).
Regarding claim 60, Steinke and Merritt teach The method of claim 36, Steinke further discloses wherein determining the one or more treatment recommendations based on the analysis of the digital signal indicating the impedance spectrum of the plurality of biological materials of the lesion comprises: comparing the digital signal to one or more conditions associated with each of the plurality of medical devices, the plurality of medical devices each being associated with a different one or more conditions (Para. [0135], “An energy Control arrangement is schematically illustrated in FIG. 22. In general, impedance and physical tissue characteristics may be utilized to set the output or treatment parameters. Geometry and tissue type may be determined as described herein using IVUS or other similar detector techniques. Electrode impedance measurements from multiple electrodes may be taken. An algorithm of the system processor may choose a correct initial dosage, initial settings and/or range output.”); and
Steinke fails to disclose in response to determining that the digital signal indicating the impedance spectrum satisfies the one or more conditions associated with a medical device, selecting the medical device as the one or more medical devices to recommend for treatment of the lesion.
However, in the same field of endeavor, Merritt teaches in response to determining that the digital signal indicating the impedance spectrum satisfies the one or more conditions associated with a medical device, selecting the medical device as the one or more medical devices to recommend for treatment of the lesion (Para. [0047], “The computing device 172 can compile a plurality of stent options based on the inventory database 190 and provide a selection menu to the clinician. The computing device 172 can provide automatically recommend a particular stent (e.g., a stent from a particular manufacturer, with a particular length, diameter, and/or material) based on the PCI planning conducted using the graphical user interface.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Steinke to include a device recommendation as taught by Merritt in order to provide better diagnosis and treatment (Para. [0004], “Accordingly, there remains a need for improved devices, systems, and methods for assessing the severity of a blockage in a vessel and, in particular, a stenosis in a blood vessel. Moreover, there remains a need for improved devices, systems, and methods of automatically mapping vessel systems, identifying potential lesions in the vessel system, and classifying the identified lesions in a user friendly manner.”).
Regarding claim 84, Steinke and Merritt teach The method of claim 40, Steinke further discloses further comprising: identifying the lesion, wherein identifying the lesion comprises identifying the lesion based at least in part on the plurality of biological materials present in the lesion (Para. [0128], “An additional method to physically target eccentric disease in a radial manner is to apply bipolar energy selectively to specific electrodes 306 so as to direct energy through the targeted tissue, as can be understood with reference to FIG. 17B. In some embodiments, radial and longitudinal physical targeting may be effected by selective activation of electrodes distributed both radially and longitudinally on an expandable body 310, as illustrated in FIG. 17C.” See also FIG. 18-23).
Regarding claim 85, Steinke and Merritt teach The method of claim 84, Steinke further discloses wherein determining the one or more treatment recommendations comprises determining the one or more treatment recommendations based at least in part on an identity of the lesion and/or on the plurality of biological materials present in the lesion (Para. [0135], “An energy Control arrangement is schematically illustrated in FIG. 22. In general, impedance and physical tissue characteristics may be utilized to set the output or treatment parameters. Geometry and tissue type may be determined as described herein using IVUS or other similar detector techniques. Electrode impedance measurements from multiple electrodes may be taken. An algorithm of the system processor may choose a correct initial dosage, initial settings and/or range output.”).


Response to Arguments
Applicant’s arguments with respect to claim 36, 38-40, 55, 60, 69-70, and 84-85 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      
	

/DEVIN B HENSON/Primary Examiner, Art Unit 3791